UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM10-K/A x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July31, 2011 o TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number PHOTOAMIGO, INC. (Exact name of registrant as specified in its charter) Nevada 20-5422795 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2532 Foothill Rd. Santa Barbara, CA (Address of principal executive offices) (Zip Code) (805) 965-0699 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None N/A Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: No Par Value Common Stock (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.YesýNoo Indicate by check mark whether the issuer (1)filed all reports required to be filed by Sections 13 or 15(d)of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).oYesýNo State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:14,425,903 shares of common stock outstanding as of August 1, 2011. This Amendment is limited to a revision of Item 9A. i TABLE OF CONTENTS PART I ITEM 1: BUSINESS 3 ITEM 1A: RISK FACTORS 5 ITEM 1B: UNRESOLVED STAFF COMMENTS 5 ITEM 2: PROPERTIES 5 ITEM 3: LEGAL PROCEEDINGS 5 ITEM 4: SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 5 PART II ITEM 5: MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND PURCHASES OF EQUITY SECURITIES 6 ITEM 6: SELECTED FINANCIAL DATA 6 ITEM 7: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 7 ITEM 8: FINANCIAL STATEMENTS 11 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANS ON ACCOUNTING AND FINANCIAL DISCLOSURE 22 ITEM 9A. CONTROLS AND PRODEDURES (As amended herein) 22 ITEM 9B: OTHER INFORMATION 22 PART III ITEM 10: DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 23 ITEM 11: EXECUTIVE COMPENSATION 24 ITEM 12: SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 24 ITEM 13: CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 25 ITEM 14: PRINCIPAL ACCOUNTING FEES AND SERVICES 25 PART IV ITEM 15: EXHIBITS 25 SIGNATURES 26 ADDITIONAL INFORMATION Descriptions of agreements or other documents contained in this report are intended as summaries and are not necessarily complete. Please refer to the agreements or other documents filed or incorporated herein by reference as exhibits. Please see the exhibitindex at the end of this report for a complete list of those exhibits. 1 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are subject to risks and uncertainties and are based on the beliefs and assumptions of management and information currently available to management. The use of words such as “believes”, “expects”, “anticipates”, “intends”, “plans”, “estimates”, “should”, “likely” or similar expressions, indicates a forward-looking statement. The identification in this report of factors that may affect future performance and the accuracy of forward-looking statements is meant to be illustrative and by no means exhaustive. All forward-looking statements should be evaluated with the understanding of their inherent uncertainty. Factors that could cause actual results to differ materially from those expressed or implied by forward-looking statements include, but are not limited to: • The worldwide economic situation; • Any change in interest rates or inflation; • The willingness and ability of third parties to honor their contractual commitments; • The Company’s ability to raise additional capital, as it may be affected by current conditions in the stock market and competition for risk capital; • The Company’s capital costs, as they may be affected by delays or cost overruns; • The Company’s costs of production; • Environmental and other regulations, as the same presently exist or may later be amended; • The Company’s ability to identify, finance and integrate any future acquisitions; and • The volatility of the Company’s stock price. 2 PARTI ITEM 1.BUSINESS. General We were incorporated in the State of Nevada on April 2, 2008.Since inception, we have engaged in activities to formulate and implement our business plan. Overview We provide social networking and photo sharing from the website PhotoAmigo.com.As of Januray 31, 2010, our website had 4,402 users using our free photo sharing products.We also maintain the domain names PhotoAmigo.net, fotoamigo.com and fotoamigo.net.These domain names all redirect incoming traffic to our main website, PhotoAmigo.com. Our website currently allows users to upload photos, share comments via photo blogs, and print photos through third-party vendors.Our free services allow users to upload up to ten photos per day.We offer apremium servicewhich ispriced at $19.99 per year and allows for unlimited uploading of photos.As of the date of this prospectus, all of our users are using our free service. In addition to our photo sharing services, we offer display advertising on our site through Google Adsense.We do not currently generate any revenue through advertising, and we estimate that we will require a minimum of six months to begin generating revenue from display advertising.In order to generate revenue from advertising, we will need to increase traffic to our website. Business Strategy Our business strategy is to engage users by offering free photo sharing and social networking services.We believe that by offering a full suite of services for free, we can eventually get users to upgrade their membership for more photo sharing storage space.Currently, we offer the following services to our members: · Full html in guestbooks and photo descriptionsby providing html based pages, users are able to embed video, audio and links within their pages.By allowing users to include this type of data, the PhotoAmigo internal pages can provide rich media to the site’s visitors; · High resolution images—our image compression tools create a repository for higher resolution images for enlargements and printing; · Cell phone uploads—usersare able to send images from their mobile phone directly to their PhotoAmigo pages; · In-house mail program allowing users to send and receive email originated within the site; · Image printing—we have integrated withShutterfly to allow users to print their photos directly from our website. 3 Marketing We will use a variety of marketing strategies to build overall traffic to the site and intend to emphasize our marketing efforts.We plan to gain new members by offering the free subscription level but will use marketing efforts within the site to upgrade our members to a paid program.To cultivate new members, we plan to use the following marketing strategies: · Search Engine Optimization · Google adwords (purchasing key words such as “free photo sharing”) · International Craigslist postings · Guerrilla marketing:handing out postcards and installing street posters · Harvesting existing photo sharing sites (direct email invites) · Press releases to mass publications (magazines, newspapers, radio and TV) · Friends, family and word of mouth. We also believe that our success is dependent on viral marketing, which is implicit in photo sharing since our domain name is presented each time a member shares a photo. In addition to viral marketing strategies, we intend to rely on search engine optimization techniques to increase traffic to our website over the next twelve months.Search engine optimization, or SEO, is the process of improving the volume of traffic generated from search engines such as Google or Yahoo.We intend to optimize our website for key terms such as "photo sharing", "photo blogs", and "free photo hosting."There is significant competition for these keywords and other keywords that direct traffic to photo sharing websites.Given our limited capital resources, we may be unable to optimize our site in order to generate significant traffic from search engines. Competition Several online sites allow for storage and printing of digital photos.Many of these sites have grown to recognized brand names and receive millions of uploaded photos each day.We believe that some users are interested in using a smaller site in which their photos can be featured. Flickrwas acquired by Yahoo! When it had approximately 300,000 members.According to a 2007 article in the weblog TechCrunch.com, “Flickr now has over 1 billion photos and 37.7 million unique monthly visitors.2.5 million new photos are uploaded daily by 15 million registered users. Fotolog:A February 2007 press release from the company cited 6.5 million member accounts from more than 200 countries that have shared more than 200 million photos since the site’s inception in October 2002.The press release went on to call Fotolog “the world’s largest photo-blogging community and the third most trafficked social media network on the Internet.”It added, “Fotolog has grown 100 percent virally since its founding in 2002, with no marketing or member incentives.” Photobucketwas founded in 2003.$15 million was invested before Photobucket was acquired by Fox Interactive Media’s MySpace for $250 million in May of 2007, according to crunchbase.com.“Their main revenue streams are through premium accounts and advertising.” 4 Reports to Security Holders. Photoamigo is subject to reporting obligations under the Exchange Act. These obligations include an annual report under cover of Form 10-K, with audited financial statements, unaudited quarterly reports and the requisite proxy statements with regard to annual shareholder meetings. The public may read and copy any materials Photoamigo files with the SEC at the SEC's Public Reference Room at treet, NE, Washington, DC 20549. The public may obtain information of the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0030.The SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC. Office We are provided rent-free office space by our Chief Executive Officer at 2532 Foothill Rd. Santa Barbara, CA93105. Employees At November 1 , 2011, we had 1 employee, our Chief Executive Officer. ITEM 1A. RISK FACTORS Not required. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Photoamigo owns no property. Photoamigo uses the offices of its Chief Executive Officer for its minimal office facility needs for no consideration. ITEM 3. LEGAL PROCEEDINGS We are not currently subject to any legal proceedings, and to the best of our knowledge, no such proceeding is threatened, the results of which would have a material impact on our results of operation or financial condition. Nor, to the best of our knowledge, are any of our officers or directors involved in any legal proceedings in which we are an adverse party. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. 5 PARTII ITEM 5. MARKET FOR COMMON EQUITY. RELATED STOCKHOLDER MATTERS AND PURCHASES OF EQUITY SECURITIES Market Information There is currently no market for Photoamigo’s common stock and there can be no assurance that a market will develop in the future. The Company has submitted a 15c211 application to the OTC Bulletin Board to have the Company’s common stock quoted on the OTC Bulletin Board. Such application is currently pending. Holders As of November 1, 2011, a total of 3,012,000 shares of our common stock were outstanding and there were approximately 33 holders of record. Penny Stock Rules Due to the price of our common stock, as well as the fact that we are not listed on Nasdaq or a national securities exchange, our stock is characterized as "penny stocks" under applicable securities regulations. Our stock will therefore be subject to rules adopted by the Securities and Exchange Commission (“SEC”) regulating broker-dealer practices in connection with transactions in penny stocks. The broker or dealer proposing to effect a transaction in a penny stock must furnish his customer a document containing information prescribed by the SEC and obtain from the customer an executed acknowledgment of receipt of that document. The broker or dealer must also provide the customer with pricing information regarding the security prior to the transaction and with the written confirmation of the transaction. The broker or dealer must also disclose the aggregate amount of any compensation received or receivable by him in connection with such transaction prior to consummating the transaction and with the written confirmation of the trade. The broker or dealer must also send an account statement to each customer for which he has executed a transaction in a penny stock each month in which such security is held for the customer's account. The existence of these rules may have an effect on the price of our stock, and the willingness of certain brokers to effect transactions in our stock. Transfer Agent We have appointed Corporate Stock Transfer, Inc. (“CST”) as the transfer agent for our common stock. The principal office of CST is located at 3200 Cherry Creek Drive South, Suite 430, Denver, CO80209 and its telephone number is (303) 282-4800. Dividend Policy We have never declared or paid dividends on our common stock. Payment of future dividends, if any, will be at the discretion of our Board of Directors after taking into account various factors, including the terms of any credit arrangements, our financial condition, operating results, current and anticipated cash needs and plans for expansion. At the present time, we intend to retain any earning in our business, and therefore do not anticipate paying dividends in the foreseeable future. Recent Sales of Unregistered Securities; Use of Proceeds From Unregistered Securities None. ITEM 6. SELECTED FINANCIAL DATA Not required. 6 ITEM 7. MANAGEMENTS’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion and analysis was prepared to supplement information contained in the accompanying financial statements and is intended to explain certain items regarding the financial condition as of July 31, 2011, and the results of operations for the years ended July 31, 2011, and 2010.It should be read in conjunction with the audited financial statements and notes thereto contained in this report. Overview of the Business We were incorporated in the State of Nevada on April 2, 2008.Since inception, we have engaged in activities to formulate and implement our business plan. Ability to continue as a “going concern”.The independent registered public accounting firm’s reports on our financial statements as of July 31, 2011 and 2010, includes a “going concern” explanatory paragraph that describes substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to the factors prompting the explanatory paragraph are discussed in the financial statements, including footnotes thereto. Development Stage Company.We are considered to be in the development stage as defined in the accounting standards. We have devoted substantially all of our efforts to business planning and development.Additionally, we have allocated a substantial portion of our time and investment to bringing our product to the market, and to raising capital.We have not yet generated revenue from operations. Plan of Operation We plan to provide social networking and photo sharing from our website PhotoAmigo.com.We also maintain the domain names PhotoAmigo.net, fotoamigo.com and fotoamigo.net.These domain names all redirect incoming traffic to our main website, PhotoAmigo.com. We believe that we can generate significant revenue from the services provided by our website.We need to continue development of the features on the website and attract additional subscribers.PhotoAmigo believes that its brand, product offering and future enhancements will continue to attract users and will make it a premier destination for photo sharing.While there are established photo sharing sites on the Internet, we believe that the continued growth of sharing photos and photo blogging will create an opportunity for additional sites.Our strategy is to engage users by offering free photo sharing and social networking services.We believe that by offering a full suite of services for free, we can eventually get users to upgrade their membership for more photo sharing storage space. As shown in the following table, we have slowly increased the total number of members using our free services. July 31, 2009 October 31, 2009 January 31, 2010 April 30, 2010 July 31, 2010 To become a viable enterprise, we must further increase the number of members visiting our site and convert members from free membership to paid membership.We did not generate revenue from any members using our paid services in any of these periods. Liquidity and Capital Resources As of July 31, 2011, we had working capital (deficit) of $(36,604) comprised of current assets of $1,227 and current liabilities of $37,831. This represents a decrease in working capital of $30,381 from the July 31, 2010 balance of $(6,223). During the year-ended July 31, 2011our working capital decreased as we continued to fund our plan of operations. 7 We believe that our capital requirements for the next twelve months will be approximately $32,000, and we do not currently have these capital resources.We estimate that our cash resources will allow us to operate for one-half month. We have not yet reported any revenue from operations.To fund our operations, we issued 2,850,000 shares of common stock on April 2, 2008 for cash proceeds of $50,000.On April 28, 2008, we issued an additional 138,000 shares of common stock for cash proceeds of $11,500.On January 25, 2010, an additional 24,000 shares of common stock were issued for cash proceeds of $400. In addition, our Chief Executive Officer has periodically advanced funds to us to meet our working capital needs. As of July 31, 2011, we owe our Chief Executive Officer $226 for advances which are non-interest bearing and due on demand. From inception to July 31, 2010, cash used from operating activities was $81,173.We have recently reduced our operating activities so that we can conserve cash. Our lack of capital resources will require us to obtain additional funding to achieve our photo sharing website development goals. In the past we have relied on issuances of common stock to fund our operations. We will seek additional financing in the form of debt or equity.There is no assurance that we will be able to obtain any needed financing on favorable terms, or at all, or that we will find qualified purchasers for the sale of our stock.Any sales of our securities would dilute the ownership of our existing investors. We currently have no written or firm agreement regarding future funding requirements, and we may curtail our efforts or cease activities entirely. Future Capital Expenditures As of and subsequent to July 31, 2011, we have no plans or commitments to acquire capital assets. Off-Balance Sheet Arrangements As of and subsequent to July 31, 2011, we have no off-balance sheet arrangements. Contractual Commitments As of July 31, 2011, we have no material contractual commitments. Results of Operations- Year Ended July 31, 2011Compared to Year Ended July 31, 2010 We reported a net loss of $(30,380) or $ (0.01) per share for the year ended July 31, 2011, compared to a net loss of $(24,935) or $ (0.01) per share for the year ended July 31, 2010.We did not report any revenues from sales or services during the year. Operating expenses totaled $29,977 for the year ended July 31, 2011, compared to $24,951 for the comparable period in 2010, a decrease of $5,026 or 20 %.We incur employee compensation and website development expenses in connection with activities to develop our business.We incur professional fees in connection with the activities required to prepare disclosure documents.Consistent with our current need to conserve capital resources, we have reduced our website development, marketing, and certain general and administrative expenses.Professional fees increased during 2011 in connection with preparation of information to be included in our registration statement. 8 CRITICAL ACCOUNTING POLICIES Use of Estimates Preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates have been used by management in conjunction with the measurement of the valuation allowance relating to deferred tax assets and future cash flows associated with long-lived assets. Actual results could differ from those estimates. Revenue Recognition We recently commenced operations, and have not yet generated any revenues from operations.Revenues are expected to be derived principally from subscriptions to our website.Revenue will be recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed and collectability of the amount is reasonably assured.Certain insignificant amounts collected during the development, testing, and implementation phases are recorded as a recovery of development expense. Deferred revenue will be recorded when amounts are received from customers for future subscriptions.Amounts received are recorded as income each month based on the pro-rata portion of the prepaid subscription that has been fulfilled. Cash and Cash Equivalents For financial statement presentation purposes, we consider short-term, highly liquid investments with original maturities of three months or less to be cash and cash equivalents. Contingencies We are not currently a party to any pending or threatened legal proceedings.Based on information currently available, management is not aware of any matters that would have a material adverse effect on our financial condition, results of operations or cash flows. Fair Value of Financial Instruments Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management.The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values.These financial instruments include cash, accrued compensation, advances from officer, and accounts payable.Fair values are assumed to approximate carrying values for these financial instruments because they are short term in nature, or are receivable or payable on demand. Income Taxes Deferred income taxes are reported for timing differences between items of income or expense reported in the financial statements and those reported for income tax purposes using the asset/liability method of accounting for income taxes.Deferred income taxes and tax benefits are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, and for tax loss and credit carry-forwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. PhotoAmigo provides for deferred taxes for the estimated future tax effects attributable to temporary differences and carry-forwards when realization is more likely than not. 9 Per Share Amounts We provide for the calculation of "Basic" and "Diluted" earnings per share.Basic earnings per share includes no dilution and is computed by dividing net income (or loss) by the weighted-average number of shares outstanding during the period. Diluted earnings per share reflect the potential dilution of securities that could share in the earnings of the Company, assuming the issuance of an equivalent number of common shares pursuant to options, warrants, or convertible debt arrangements.Diluted earnings per share is not shown for periods in which the Company incurs a loss because it would be anti-dilutive.Similarly, potential common stock equivalents are not included in the calculation if the effect would be anti-dilutive. Impairment of Long Lived Assets PhotoAmigo periodically reviews the carrying amount of long lived assets to determine whether current events or changes in circumstances warrant adjustments to such carrying amounts.If an impairment adjustment is deemed necessary, such loss is measured by the amount that the carrying value of such assets exceeds their fair value.Considerable management judgment is necessary to estimate the fair value of assets; accordingly, actual results could vary significantly from such estimates.Assets to be disposed of are carried at the lower of their financial statement carrying amount or fair value less costs to sell. Recent Accounting Pronouncements.There were various accounting standards and interpretations recently issued which have not yet been adopted, including: Derivatives and Hedging - ASU No. 2010-11 was issued in March 2010 and clarifies that the transfer of credit risk that is only in the form of subordination of one financial instrument to another is an embedded derivative feature that should not be subject to potential bifurcation and separate accounting.This ASU will be effective for the Company beginning August 1, 2010. Compensation – Stock Compensation - ASU No. 2010-13 was issued in April 2010 and will clarify the classification of an employee share based payment award with an exercise price denominated in the currency of a market in which the underlying security trades.This ASU will be effective for the first fiscal quarter beginning after December 15, 2010, with early adoption permitted. Fair value measurements and disclosure – In January 2010 the FASB issued ASU No.2010-06, which amends existing disclosure requirements to require additional disclosures regarding fair value measurements, including the amounts and reasons for significant transfers between Level 1 and Level 2 of the fair value hierarchy.Furthermore, the reconciliation for fair value measurements using significant unobservable inputs now requires separate information about purchases, sales, issuances, and settlements.Additional disclosure is also required about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring measurements.This ASU is currently being evaluated to determine its impact on our financial position, operations, or cash flows. There were various other accounting standards updates recently issued, most of which represented technical corrections to the accounting literature of application to specific industries.None of the recent updates are expected to have a material impact on the Company’s financial position, operations, or cash flows. 10 ITEM 8. FINANCIAL STATEMENTS RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors PhotoAmigo, Inc. Santa Barbara, California I have audited the accompanying balance sheets of PhotoAmigo, Inc. (a development stage company) as of July 31, 2011 and 2010, and the related statements of operations, stockholders’ equity and cash flows for the years then ended, and for the period from April 2, 2008 (inception) through July 31, 2011. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, thefinancial statements referred to above present fairly, in all material respects, thefinancial position of PhotoAmigo, Inc. as of July 31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended, and for the period from April 2, 2008 (inception) through July 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements the Company has suffered losses from operations that raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Aurora, Colorado /s/Ronald R. Chadwick, P.C. December 3, 2011
